Title: To Benjamin Franklin from Joseph-Étienne Bertier, 27 February 1769
From: Bertier, Joseph-Etienne
To: Franklin, Benjamin


Monsieurà Paris ce 27 fev. 1769
Vous m’avéz fait grand plaisir de m’adresser M. le Capitaine Houry. Vous m’avéz donné l’occasion de vous marquer ma reconnoissance, mon attachement, et mon estime, et de rendre les services dont je suis capable à un homme de merite, et bien aimable. Pour couroner l’oeuvre, il faudroit faire encore un voyage en france. C’est votre pays autant que l’Angleterre, vous y seriés au milieu des franklinistes. Un Père est dans son pays, quand ce pays est habité par ses enfans. Continués, je vous en prie, de m’adresser des gens de merite, et de m’honorer de vos commissions. Je suis avec respect votre très humble et obeissant serviteur
Bertier Frankliniste
J’etois frankliniste sans le savoir, maintenant que je le sais je ne manqueray pas de citer l’auteur de ma secte Monsieur.
 
Endorsed: Pere Berthier Paris
